Case 3:19-cr-00395-B Document 68 Filed 09/30/20 Page1of1 PagelD 321

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

UNITED STATES OF AMERICA, §
Plaintiff, §

§ CRIMINAL ACTION NO:

Vv. § 3:19-CR-395-B
§
JAMES RUSSELL SMITH, §
Defendant. §

ORDER

On September 30, 2020, Defendant James Russell Smith was acquitted by a jury.
Accordingly, Mr. Smith’s passport shall be returned to him by the United States District Clerk for
the Northern District of Texas.

SO ORDERED.

SIGNED: September 30, 2020.

 

UPDATED ST#XTES DISTRICT JUDGE

 
